By the Court
Held:
1st. The declaration made by Forrest, and which he offered to prove by Russell, in regard to the fact of the homicide, and the circumstances attending it, were not declarations made in such connection with the homicide as to be a part of the res gestae, but were merely the narrative given by Forrest himself, in regard to the transaction after it had taken place. It was not competent for him to give such declarations of his own in evidence.
2d. The declaration of Forrest that he had shot a man and wanted to give himself up, were given in evidence by himself and not objected to by the State. That they were so given in evidence, and not objected to, can furnish him no ground for complaint. For aught that appears, the court would have permitted him to withdraw the proof of those declarations from the jury, had he made the request.
Judgment affirmed.